ACCEPTED
                                                                             03-15-00316-CR
                                                                                     7840148
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                      11/16/2015 11:34:18 AM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      No. 03-15-00316-CR
                                                 FILED IN
______________________________________________________
                                           3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                                                  11/16/2015 11:34:18 AM
                    In The Court Of Appeals          JEFFREY D. KYLE
           For   The Third Court Of Appeals District       Clerk
                     Austin, Texas
______________________________________________________

                Heather Lauren Richards,
                       Appellant,
                           v.
                   The State of Texas,
                        Appellee.
______________________________________________________

 ON APPEAL FROM THE 207th DISTRICT COURT, COMAL
 COUNTY, TEXAS TRIAL COURT CAUSE NO. CR2014-091
______________________________________________________

APPELLANT’S MOTION TO SUPPLEMENT APPELLATE
                         RECORD
______________________________________________________
                       Amanda Erwin
                  State Bar No. 24042939
             109 East Hopkins Street, Suite 200
                 San Marcos, Texas 78666
                Telephone: (512) 938-1800
                Telecopier: (512) 938-1804
             Amanda@TheErwinLawFirm.com

            Counsel for Heather Lauren Richards
                Identity of Parties and Counsel

Appellant’s Appellate Counsel:

Amanda Erwin
The Erwin Law Firm, L.L.C.
109 East Hopkins Street, Suite 200
San Marcos, Texas 78666
Telephone: (512) 938-1800
Telecopier: (512) 938-1804


Appellee:

Joshua Presley
Chief Appellate Prosecutor
Comal County Criminal District Attorney’s Office
150 N. Seguin, Suite 307
New Braunfels, Texas 78130
TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to TEX. R. APP. P. 34.6(d), the Appellant, Heather Lauren

Richards, files this Motion to Supplement the Appellate Record.

     Counsel for Appellant requests that the testimony of a State’s witness,

Amanda Chavira, from the trial of Appellant’s codefendant, Kayla Lardieri,

be included as part of the Appellate Record. Ms. Lardieri’s trial court cause

number was CR2014-090, and is now filed before the Honorable Court as

03-15-00247-CR. Ms. Chavira’s testimony is part of the appellate record in

03-15-00247-CR, and appears in the Reporter’s Record Volume 5 pages 68-

83. Counsel for Appellant requests this be included in the present Appellate

Record as it is relevant to Ms. Richard’s argument that trial counsel was

ineffective in not calling Ms. Chavira as a witness for the defense. Ms.

Chavira’s testimony directly impeaches the testimony of the codefendants

in Ms. Richards’s trial, and trial counsel filed a motion that is included in the

Clerk’s Record, on page 268, in which trial counsel states that Ms. Chavira’s

testimony is absolutely essential to the Defendant’s defense.         Appellate

counsel agrees with said assessment, and asks that Ms. Chavira’s testimony

be included as part of the Appellate Record to effectively demonstrate this to

the Court.

     Counsel for Appellant further requests that the testimony of a State’s
witness, Clint Barkley, from the trial of Appellant’s codefendant, Kayla

Lardieri, be included as part of the Appellate Record.         Mr. Barkley’s

testimony is contained in Volume Four of the Reporter’s Record, pages 140-

148, in 03-15-00247-CR, and on page 144, states that he heard the alleged

victim be tased several times. In the Appellant’s case, on page 189 of

Volume 6, Mr. Barkley testified that he heard the alleged victim being tased

at least 12, many as many as 20 times.         The State sent notice to the

Appellant dated June 25, 2015, contained in the Clerk’s Record on page 301,

that Mr. Barkley had an impeachable conviction for murder that was not

disclosed to trail counsel. Appellant requests Mr. Barkley’s contradictory

testimony from 03-15-00247-CR be included in the Appellate Record in the

present case to demonstrate the materiality of the State not disclosing Mr.

Barkley’s impeachable conviction.

    All facts recited in this motion are within the personal knowledge of the

   counsel signing this motion; therefore no verification is necessary under

   Texas Rule of Appellate Procedure 10.2.

                           PRAYER FOR RELIEF

    For the reasons set forth above, Appellant respectfully requests that this

   Court allow for the Supplementation of the Appellate Record. Appellant

   requests all other relief to which Appellant may be entitled.
Respectfully Submitted,



/s/ Amanda Erwin
The Erwin Law Firm, L.L.P.
109 East Hopkins Street, Suite 200
San Marcos, Texas 78666
Telephone: (512) 938-1800
Telecopier: (512) 938-1804
Attorney for Appellant
                     CERTIFICATE OF SERVICE

    Pursuant to TEX. R. APP. P. 9.5, I certify that of November 16, 2015, a
copy of this motion was served via electronic service, to the following:

              Joshua Presley
              Chief Appellate Prosecutor
              Comal County Criminal District Attorney’s Office
              150 N. Seguin, Suite 307
              New Braunfels, Texas 78130
              preslj@co.comal.tx.us


                             /s/ Amanda Erwin
                             Amanda Erwin